DEITS, J.
Wife has petitioned for review of our decision, 99 Or App 146, 781 P2d 869 (1989), and we treat the petition as one for reconsideration. ORAP 9.15. We allow it and adhere to our original opinion, except as herein modified.
We stated:
“With respect to the Paul and Levi Circle properties, we find that there was no increase in value. With respect to the Jacksonville property, however, we find that there was an increase in value during the marriage of $10,000 and that wife is entitled to $5,000; so the net reduction in the judgment is $1,520.
“Judgment modified to reduce the money judgment awarded to wife to $9,730 [sic]; affirmed as modified. No costs to either party.” 99 Or App at 150.
Wife contends that we erred in not finding that the Paul and Levi Circle properties increased in value during the marriage, and we agree. Accordingly, we modify our opinion to delete the quoted material and to replace it with:
“With respect to the Paul and Levi Circle properties, we find that, during the time of the marriage, there was an increase in value of $27,603. With respect to the Jacksonville property, we find that there was an increase in value during the marriage of $10,000. Wife is entitled to $7,000 for her efforts respecting the purchase of the Paul, Levi and Jacksonville properties. The net increase in the judgment therefore is $480.
“Judgment modified to increase the money judgment awarded wife to $10,730; affirmed as modified. No costs to either party.”1
Petition for reconsideration allowed; former opinion modified and adhered to as modified.

 The original opinion reduced the judgment by $1,520. Accordingly, the money judgment awarded to wife should have been $8,730, and not $9,730, as we erroneously stated in the dispositional statement.